Appeal by defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Bosch, J.), imposed November 26, 1974, upon remand from the Court of Appeals. H Resentence reversed, as a matter of discretion in the interest of justice, and matter remitted to the Supreme Court, Queens County, for resentencing in accordance herewith. 11 With commendable candor the People agree with the defendant’s contention that because two and one-half years elapsed between the defendant’s original sentence and his resentence, the sentencing court should have secured an updated presentence report before resentencing the defendant and that based upon our holding in People v Cruz (89 AD2d 569), a reversal and remittance for resentencing is necessary. Mollen, P. J., Lazer, Mangano and Niehoff, JJ., concur.